DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/10/2020. 
2.	Claim 3 is cancelled.
3.  	Claims 1-2 and 4-24 are pending and presented for examination.

Response to Arguments
4.          Applicant's arguments filed on 11/10/2020 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
a)  	“…claim 1 is amended to incorporate the subject matter of claim 3 and recites, in part, “wherein the first functional circuit is not in electrical communication with the at least one second data lane”…,an intended purpose of Kisakuerek is connection of each of the functional units 4 is functionally related communication between the functional groups 4 via data lanes 18 and communication of the functional groups 4 with the outside world via connection to data lines 16. If Kisakuerek and Willis were modified as suggested by the Office Action, functional groups 4 would either not be connected to data line 16 or data line 18. In either case, the intended purpose of Kisakuerek would be frustrated. Accordingly, pursuant to M.P.E.P., §§ 2143.01 and 2142.01(V), there is no motivation to modify Kisakuerek and Willis. Absent this modification, the Office Action fails to establish a case of prima facie obviousness of claim 1 in view of Kisakuerek, Willis, and Pecone”.

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind  the applicant that the rejection is based on the broadest reasonable interpretation of the claims. The Applicant argues on pages 7-9 of the remarks that “an intended purpose of Kisakuerek is connection of each of the functional units 4 is functionally related communication between the functional groups 4 via data lanes 18 and communication of the functional groups 4 with the outside world via connection to data lines 16. If Kisakuerek and Willis were modified as suggested by the Office Action, functional groups 4 would either not be connected to data line 16 or data line 18. In either case, the intended purpose of Kisakuerek would be frustrated. Accordingly, pursuant to M.P.E.P., §§ 2143.01 and 2142.01(V), there is no motivation to modify Kisakuerek and Willis.” Examiner respectfully disagrees with the Applicant’s limited interpretation of the teaching of Kisakuerek. Examiner respectfully submit that while Kisakuerek generally discloses an electronic assembly having a plurality of functional units each comprising a board element. The board elements are connected to one another in terms of signaling via a contact board (see [0002]). Kisakuerek, further discloses among the functional units at least individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals. For this purpose, the individual functional units are prepared in accordance with their tasks for communication toward the outside, such that they are provided with corresponding settings with regard to a 
 	Willis also discloses logic generator circuitry (i.e., functional circuit) includes a backplane interface that is configured to electrically and mechanically connect to and disconnect from an input/output bus of the DCS. The multiple scalar vibration values are communicated through the backplane interface and the input/output bus of the DCS using the input/output data protocol that is native to the DCS. The logic generator circuitry includes a first network communication interface that is independent of the backplane interface. The first network communication interface communicates the vibration time waveform via a 
    	Examiner relied on Pecone to disclose the limitation “wherein the first functional circuit not in electronic communication with the at least one second data lane”. Pecone discloses CIM-1 136 (i.e., first functional circuit) connects to the first data bus 120 and third data bus 128 (see (Fig. 2, [0036]), which corresponds to the limitation wherein the first functional circuit not in electronic communication with the at least one second data lane within the claim.	
 	In response to the Applicant’s argument that “there is no motivation to modify kisakuerek and Willis.” Examiner respectfully disagrees because the method of a backplane that connects a plurality of functional units and each are configured to communicate each other and/or with outside system in order to be able to receive sensor or control signals provided in kisakuerek is further enhanced by a functional circuit detachably and being configured to generate a digital signal based on a sensor signal as disclosed by Willis. Further, the method for generating a digital signal based on a sensor signal provided in Willis is further enhanced by providing receiving and delivering signals from/to the at least one data lane as disclosed by Pecone. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teaching of Kisakuerek, Willis, and Pecone in order to detect fault in electrical devices and/or  functional circuits (see Kisakuerek [0045], [0049], and Willis [0007], [0039], and Pecone [0049]). Thus, the combination of Kisakuerek, Willis, and Pecone meets the scope of the claimed limitation as currently presented.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV.

5.	The objection to claims 1, 2, 4-18, and 20-24 has been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 5, 11, 14-16, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kisakuerek US 2012/0243623 (hereinafter, Kisakuerek), in view of Willis et al. US 2016/0026173 (hereinafter, Willis), in further view of Pecone US 2003/0065841 (hereinafter, Pecone).

8.  	Regarding claim 1, Kisakuerek discloses a monitoring system ([0037]), comprising: 
 	a first backplane having (Fig. 1, [0041]: contact board 12 and the communication unit 22 perform the tasks of a so-called backplane), 
 	at least one first data lane (Fig. 1, [0039]: data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12), where Examiner interprets a “data lane” as a lane consisting of at least one data line,
 	at least one second data lane in parallel with the at least one first data lane (Fig. 1, [0039]: data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12),
 	at least one first port in electronic communication with the at least one first data lane and the at least one second data lane (Fig. 1, [0038]-[0039]: each of the board elements 6 carries a plurality of contact locations 10…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12… For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it (see [0012]), Examiner note: contact locations 10 are electrically connect between a board element 6 and contact board 12, and 
 	at least one second port in electronic communication with the at least one first data lane and the at least one second data lane (Fig. 1, [0038]-[0039]: each of the board elements 6 carries a plurality of contact locations 10…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12…For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it (see [0012]),  
 	a first functional circuit ([Fig. 1, item 4, functional units 4, [0041]), coupled to the at least one first port (Fig. 1, item 4, [0021], [0041]: the contact board 12 and the communication unit 22 perform the tasks of a so-called backplane that connects a plurality of functional units to one another…For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it), the first functional circuit being configured to receive a sensor signal ([0012], [0039]: from among the functional units at least individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible), and 
([Fig. 1, item 4, functional units 4, [0041]), coupled to the at least one second port (Fig. 1, item 4, [0021], [0041]: the contact board 12 and the communication unit 22 perform the tasks of a so-called backplane that connects a plurality of functional units to one another…For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it), and the second functional circuit being configured to receive the signal ([0012], [0039]: from among the functional units at least individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible). 
 	Kisakuerek does not disclose:  
 	a functional circuit detachably, receive a sensor signal from a sensor, the sensor signal characterizing measured operating parameter of a machine, the functional circuit being configured to generate a first digital signal based on the sensor signal, and deliver the first digital signal to the at least one first data lane; and receive the first digital signal from the at least one first data lane, determine an operating status of the machine based on the received first digital signal and a predetermined operating threshold, generate a second digital signal based on the first digital signal and the predetermined operating threshold, the second digital signal characterizing the operating status of the machine, and deliver the second digital signal to at least one data lane, wherein the first functional circuit not in electronic communication with the at least one second data lane.
 	However, Willis discloses:
 	a functional circuit detachably ([0018]: logic generator circuitry includes a backplane interface that is configured to electrically and mechanically connect to and disconnect from an input/output bus of the DCS), 
 	 receive a sensor signal from a sensor, the sensor signal characterizing measured operating parameter of a machine ([0030]: receiving analog vibration signals from sensors attached to the one or more machines), the functional circuit being configured to generate a first digital signal based on the sensor signal ([0031], [0056]: converting the analog vibration signals into digital vibration signals), and deliver the first digital signal ([0056]: vibration signals are converted to scalar values (i.e., digital signal) by the module 10 and presented to the DCS controller 19 via the backplane or bus 18 of the DCS), and  
 	receive the first digital signal, determine an operating status of the machine based on the received first digital signal and a predetermined operating threshold, generate a second digital signal based on the first digital signal and the predetermined operating threshold, the second digital signal characterizing the operating status of the machine ([0057]-[0058]: time waveform block data (and some scalar values) may be transferred to the DCS controller 19 via the DCS I/O bus 18…As the scalar values generated by the machinery health monitoring module 10 are read by the DCS controller 19, they are processed by software running in the DCS controller 19 in the same manner as any other DCS data. One primary function of the DCS controller 19 is to compare the scalar values with alarm limits. If the limits are exceeded, alarms are generated. Logic within the DCS controller 19 may also determine whether any actions should be taken based on alarm conditions, such as closing a relay. Operations including alarm relay logic, voting, and time delays are also performed in software by the DCS controller 19. Preferably, DCS control outputs, such as relay outputs), and deliver the second digital ([0036]-[0038]): generating machine operation output signals based on the machine health protection processing…using the machine operation output signals in the DCS to shut down one or more of the machines to avoid damage…Logic within the DCS controller 19 may also determine whether any actions should be taken based on alarm conditions, such as closing a relay. Operations including alarm relay logic, voting, and time delays are also performed in software by the DCS controller 19. Preferably, DCS control outputs, such as relay outputs (see [0058]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek to use a functional circuit detachably, receive a sensor signal from a sensor, the sensor signal characterizing measured operating parameter of a machine, the functional circuit being configured to generate a first digital signal based on the sensor signal, and deliver the first digital signal; and receive the first digital signal, determine an operating status of the machine based on the received first digital signal and a predetermined operating threshold, generate a second digital signal based on the first digital signal and the predetermined operating threshold, the second digital signal characterizing the operating status of the machine, and deliver the second digital signal as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).
 disclose:
 	deliver the signal to the at least one data lane, receive the signal from the at least one first data lane, and deliver the signal to the at least one second data lane, wherein the first functional circuit not in electronic communication with the at least one second data lane.
 	However, Pecone discloses:
 	 deliver the signal to the at least one data lane, receive the signal from the at least one first data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 (i.e., data lane) in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 (i.e., data lane) in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 (i.e., data lane) on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 (i.e., data lane) on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal), and 
 	deliver the signal to the at least one second data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal... Likewise, if CMM-A 104 failed CMM-B 108 would receive the indication over the failover reset link 240),
 	wherein the first functional circuit not in electronic communication with the at least one second data lane (Fig. 2, [0036]: CIM-1 136 (i.e., first functional circuit)  connects to the first data bus 120 and third data bus 128).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use deliver the signal to the at least one data lane, receive the signal from the at least one first data lane, deliver the signal to the at least one second data lane, and wherein the first functional circuit not in electronic communication with the at least one second data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]). identify fault in electrical devices

9.	Regarding claim 2, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek further discloses at least one third data lane in parallel with the at least one first data lane and the at least one second data lane (Fig. 1, [0038]-[0039]: a plurality of data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12),
(Fig. 1, [0038]-[0039]: each of the board elements 6 carries a plurality of contact locations 10…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12…For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it (see [0012]), and 
 	a third functional circuit ([Fig. 1, item 4, functional units 4, [0041]), coupled to the at least one third port (Fig. 1, item 4, [0021], [0041]: the contact board 12 and the communication unit 22 perform the tasks of a so-called backplane that connects a plurality of functional units to one another…For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it),  
 	the third functional circuit being configured to receive the second signal ([0012], [0039]: from among the functional units at least individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible).
 	Kisakuerek does not disclose:
 	a functional circuit detachably, receive the second digital signal from the at least second data lane, and actuate a relay based on the operating status of the machine.
 	However, Willis discloses:
([0018]: logic generator circuitry includes a backplane interface that is configured to electrically and mechanically connect to and disconnect from an input/output bus of the DCS), 
 	receive the second digital signal, and actuate a relay based the operating status of the machine ([0057]-[0058]: time waveform block data (and some scalar values) may be transferred to the DCS controller 19 via the DCS I/O bus 18…As the scalar values generated by the machinery health monitoring module 10 are read by the DCS controller 19, they are processed by software running in the DCS controller 19 in the same manner as any other DCS data. One primary function of the DCS controller 19 is to compare the scalar values with alarm limits. If the limits are exceeded, alarms are generated. Logic within the DCS controller 19 may also determine whether any actions should be taken based on alarm conditions, such as closing a relay. Operations including alarm relay logic…by the DCS controller 19. Preferably, DCS control outputs, such as relay outputs…using the machine operation output signals in the DCS to shut down one or more of the machines to avoid damage (see [0038]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek to use receive the second digital signal and actuate a relay based the operating status of the machine as taught by Willis. The motivation for doing so would have been in order to shut down one or more of the electrical devices to prevent damage (Willis, [0039]).
 	Kisakuerek in view of Willis does not disclose:

 	However, Pecone discloses:
 	 receive the signal from the at least second data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal... Likewise, if CMM-A 104 failed CMM-B 108 would receive the indication over the failover reset link 240).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use receive the signal from the at least second data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).

11.  	Regarding claim 5, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek in view of Willis does not disclose:

 	However, Pecone discloses:
 	 wherein the second functional circuit not in electronic communication with the at least one first data lane (Fig. 2, [0036]: CIM-2 140 connects to the second data bus 124 and fourth data bus 132).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use wherein the second functional circuit not in electronic communication with the at least one first data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).

12.	Regarding claim 11, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 2 as disclosed above. 
 	Kisakuerek further discloses wherein the at least one third data lane is a bi-directional serial data lane ([0039]: the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible... among the functional units at least individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals. For this purpose, the individual functional units are prepared in accordance with their tasks for communication toward the outside, such that they are provided with corresponding settings with regard to a required data transmission rate, data form and/or a transmission protocol ([0012]).

13.	Regarding claim 14, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek further discloses wherein the at least one first data lane comprises a plurality of first data lanes (Fig. 1, [0039]: the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible). 

14.	Regarding claim 15, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek further discloses wherein the at least one second data lane comprises a plurality of second data lanes (Fig. 1, [0039]: the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible). 

15.  	Regarding claim 16, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 

 	wherein the at least one first port is electrically decoupled from the at least one second data lane, thereby preventing electronic communication between the first functional circuit and the at least one second data lane.
 	However, Pecone discloses:
 	 wherein the at least one first port is electrically decoupled from the at least one second data lane, thereby preventing electronic communication between the first functional circuit and the at least one second data lane ([0018]: the first shared path is connected to the first bus port and the second bus port. The first switched path is connected to the first bus port and the channel interface portion. The second switched path is connected to the second bus port and the channel interface portion. The second shared path is connected to the third bus port and the fourth bus port…the network bridge 100a has CMM-A 104 and CMM-B 108, a passive PCIX backplane 116, and a CIM-1 136 and a CIM-2 140 (i.e., functional circuit)…disable (i.e., decoupled) the first switched path 208 connected to the second databus (i.e., data lane) 124…disable the switched paths 208, 212 on the CIMs 136, 140 (see [0050]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use wherein the at least one first port is electrically decoupled from the at least one second data lane, thereby preventing electronic communication between the first functional circuit and the at least one second data lane as taught by Pecone. One would have been motivated to do so in order to apply the 

16.  	Regarding claim 18, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 17 as disclosed above. 
 	Kisakuerek in view of Willis does not disclose:
 	wherein the at least one fourth port is electrically decoupled from the at least one first data lane, thereby preventing electronic communication between the fourth functional circuit and the at least one first data lane.
 	However, Pecone discloses:
 	 wherein the at least one fourth port is electrically decoupled from the at least one first data lane, thereby preventing electronic communication between the fourth functional circuit and the at least one first data lane ([0018]: the first shared path is connected to the first bus port and the second bus port. The first switched path is connected to the first bus port and the channel interface portion. The second switched path is connected to the second bus port and the channel interface portion. The second shared path is connected to the third bus port and the fourth bus port…the network bridge 100a has CMM-A 104 and CMM-B 108, a passive PCIX backplane 116, and a CIM-1 136 and a CIM-2 140 (i.e., functional circuit)…disable (i.e., decoupled) the first switched path 208 connected to the second databus (i.e., data lane) 124…disable the switched paths 208, 212 on the CIMs 136, 140 (see [0050]).
 as taught by Pecone. One would have been motivated to do so in order to apply the decoupling methodology of controller circuits system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby, disabling the functional circuit when detecting failure (Pecone, [0049]).

17.  	Regarding claim 19, Kisakuerek discloses a method, comprising: 
 	delivering, from a first functional circuit ([Fig. 1, item 4, functional circuit 4, [0049]) of a monitoring system, a first signal to a monitoring system ([0012], [0039]: individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals. For this purpose, the individual functional units are prepared in accordance with their tasks for communication toward the outside, such that they are provided with corresponding settings with regard to a required data transmission rate, data form and/or a transmission protocol...the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible. Thus, data lines 18 embodied as high-speed buses, which are indicated by long dashes in FIG. 1, are arranged between the functional groups 4 in such a way that each of the functional groups 4 is connected directly or via a further functional group 4 to all the functional groups 4 via such a data line. A further such data line 18 is led via the communication unit 22 toward the outside…the contact board 12 and the communication unit 22 perform the tasks of a so-called backplane that connects a plurality of functional units to one another (see [0041]), 
 	receiving the first signal, at a second functional circuit ([Fig. 1, item 4, functional circuit 4, [0049]) of the monitoring system ([0012], [0039]: from among the functional units at least individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible),
 	deliver the signal ([0039]: the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible);
 	receiving the signal at a third functional circuit ([0012], [0039]: from among the functional units at least individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals…[and] the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible).
 	Kisakuerek does not disclose:

 	However, Willis discloses:
 	 delivering a first digital signal ([0031], [0056]: vibration signals are converted to scalar values by the module 10 and presented to the DCS controller 19 via the backplane or bus 18 of the DCS), the first digital signal characterizing a measured operating parameter of a machine ([0030]-[0031]: receiving analog vibration signals from sensors attached to the one or more machines. Converting the analog vibration signals into digital vibration signals),	
 	receiving the first digital signal; determining an operating status of the machine based on the received first digital signal and a predetermined operating threshold; generating a second digital signal based on the first digital signal and the predetermined operating threshold, the second digital signal characterizing the operating status of the machine ([0057]-[0058]: time waveform block data (and some scalar values) may be transferred to the DCS controller 19 via the DCS I/O bus 18…As the scalar values (i.e., digital signal) generated by the machinery health monitoring module 10 are read by the DCS controller 19, they are processed by software running in the DCS controller 19 in the same manner as any other DCS data. One primary function of the DCS controller 19 is to compare the scalar values with alarm limits. If the limits are exceeded, alarms are generated. Logic within the DCS controller 19 may also determine whether any actions should be taken based on alarm conditions, such as closing a relay....generating machine operation output signals based on the machine health protection processing (see [0036]-[0038]), 
 	delivering the second digital signal, receiving the second digital signal, and actuating a relay based the operating status of the machine ([0038], [0058]: using the machine operation output signals in the DCS to shut down one or more of the machines to avoid damage…As the scalar values generated by the machinery health monitoring module 10 are read by the DCS controller 19, they are processed by software running in the DCS controller 19 in the same manner as any other DCS data. One primary function of the DCS controller 19 is to compare the scalar values with alarm limits. If the limits are exceeded, alarms are generated. Logic within the DCS controller 19 may also determine whether any actions should be taken based on alarm conditions, such as closing a relay. Operations including alarm relay logic…by the DCS controller 19. Preferably, DCS control outputs, such as relay outputs).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kisakuerek to use delivering a first digital signal, the first digital signal characterizing a 
	Kisakuerek in view of Willis does not disclose:
 	delivering a signal to a first data lane of a backplane, receiving the signal from the first data lane, delivering the signal to a second data lane of the backplane, receiving the signal from the second data lane, wherein the first functional circuit not in electronic communication with the at least one second data lane.
 	However, Pecone discloses:
 	 delivering a signal to a first data lane of a backplane, receiving the signal from the first data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 (i.e., data lane) in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 (i.e., data lane) in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 (i.e., data lane) on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 (i.e., data lane) on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal), 
 ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal... Likewise, if CMM-A 104 failed CMM-B 108 would receive the indication over the failover reset link 240), 
 	wherein the first functional circuit not in electronic communication with the at least one second data lane (Fig. 2, [0036]: CIM-1 136 (i.e., functional circuit)  connects to the first data bus 120 and third data bus 128).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use delivering a signal to a first data lane of a backplane, receiving the signal from the first data lane, delivering the signal to a second data lane of the backplane, receiving the signal from the second data lane, wherein the first functional circuit not in electronic communication with the at least one second data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).

18.	Regarding claim 20, Kisakuerek in view of Willis in view of Pecone disclose the method of claim 19 as disclosed above. 
 	Kisakuerek in view of Pecone does not disclose:
 	receiving, at the first functional circuit, an analog signal from a sensor, the analog signal characterizing the measured operating parameter of the machine; and converting the analog signal to the first digital signal.
 	However, Willis discloses:
 	receiving, at the first functional circuit, an analog signal from a sensor, the analog signal characterizing the measured operating parameter of the machine; and converting the analog signal to the first digital signal ([0030]-[0036]: receiving analog vibration signals from sensors attached to the one or more machines…converting the analog vibration signals into digital vibration signals...processing the digital vibration signals in one or more of the parallel digital signal processing channels that are dedicated to machine health prediction processing only). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kisakuerek in view of Pecone to use receiving, at the first functional circuit, an analog signal from a sensor, the analog signal characterizing the measured operating parameter of the machine; and converting the analog signal to the first digital signal as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).

Regarding claim 22, Kisakuerek in view of Willis in view of Pecone disclose the method of claim 19 as disclosed above. 
 	Kisakuerek in view of Pecone does not disclose:
 	wherein the analog signal is converted to the first digital signal at a fixed rate.
 	However, Willis discloses:
 	wherein the analog signal is converted to the first digital signal at a fixed rate ([0053]: with timing provided by a clock 26, an 8-channel analog-to-digital converter (ADC) 28 converts the eight analog signals into a single serial data stream comprising eight simultaneously sampled interleaved channels of data). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kisakuerek in view of Pecone to use wherein the analog signal is converted to the first digital signal at a fixed rate as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).

20.	Regarding claim 23, Kisakuerek in view of Willis in view of Pecone disclose the method of claim 19 as disclosed above. 
 	Kisakuerek in view of Pecone does not disclose:
 	filtering the analog signal.
 	However, Willis discloses:
 	filtering the analog signal ([0017]: filter circuitry for conditioning the analog vibration signals). 


21.	Regarding claim 24, Kisakuerek in view of Willis in view of Pecone disclose the method of claim 19 as disclosed above. 
 	Kisakuerek in view of Pecone does not disclose:
 	delivering a signal to a control system upon actuation of the relay to stop operation of the machine.
 	However, Willis discloses:
 	delivering a signal to a control system upon actuation of the relay to stop operation of the machine ([0038], [0058]: using the machine operation output signals in the DCS to shut down one or more of the machines to avoid damage… logic within the DCS controller 19 may also determine whether any actions should be taken based on alarm conditions, such as closing a relay. Operations including alarm relay logic, voting, and time delays are also performed in software by the DCS controller 19. Preferably, DCS control outputs, such as relay outputs and 4-20 mA proportional outputs, are driven by standard output modules 23 of the DCS). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of   (Willis, [0039]).


22.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kisakuerek, in view of Willis, in view of Pecone, in further view of Campbell et al.  US 2018/0175768 (hereinafter, Campbell).

23.  	Regarding claim 4, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek in view of Willis in view of Pecone does not disclose:
 	wherein the at least one first data lane is a dedicated data lane and is configured to receive data from only the first functional circuit.
 	However, Campbell discloses:
 	 wherein the at least one first data lane is a dedicated data lane and is configured to receive data from only the first functional circuit (Fig. 1A, [0020]: a physical backplane 26 that allows independent communication via separate and independent data communication lines 28…Each independent data line 28 allows for communication with a functional circuit 30).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

24.  	Regarding claim 6, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek in view of Willis in view of Pecone does not disclose:
 	wherein the at least one second data lane is a dedicated data lane and is configured to receive data from only the second functional circuit.
 	However, Campbell discloses:
 	 wherein the at least one second data lane is a dedicated data lane and is configured to receive data from only the second functional circuit (Fig. 1A, [0020]: a physical backplane 26 that allows independent communication via separate and independent data communication lines 28…Each independent data line 28 allows for communication with a functional circuit 30).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis in view of Pecone to use wherein the at least one second data lane is a dedicated data lane and is configured to receive data from only the .


25.	Claims 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kisakuerek, in view of Pecone, in further view of Levy  US 2003/0126331 (hereinafter, Levy).

26.  	Regarding claim 7, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek does not disclose:  
 	wherein the first functional circuit includes a first unidirectional gate configured to allow the first functional circuit to deliver the first digital signal to the at least one first data lane.
	However, Willis discloses:
 	deliver the first digital signal ([0056]: vibration signals are converted to scalar values by the module 10 and presented to the DCS controller 19 via the backplane or bus 18 of the DCS). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 
 	Kisakuerek in view of Willis does not disclose:
 	wherein the first functional circuit includes a first unidirectional gate configured to allow the first functional circuit to deliver the signal to the at least one first data lane.
 	However, Pecone discloses:
 	 deliver the signal to the at least one first data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use deliver the signal to the at least one first data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).
 	Kisakuerek in view of Willis in view of Pecone does not disclose:

 	However, Levy discloses:
 	 wherein the first functional circuit includes a first unidirectional gate configured to allow the first functional circuit to deliver the signal ([0013]: system 200 using a traditional half-duplex (e.g., uni-directional wiring) interface 230. In the half duplex configuration, all the data lines (e.g., D0-D15) are utilized for data transmission in one direction at any given moment).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis in view of Pecone to use wherein the first functional circuit includes a first unidirectional gate configured to allow the first functional circuit to deliver the signal as taught by Levy. One would have been motivated to do so in order to apply the data communication methodology of an integrated circuit system as taught by Levy in a monitoring system such as that of Kisakuerek, Willis, and Pecone, thereby determining which functional circuit has control of the backplane for data transmission (Levy, [0013]).

27.  	Regarding claim 10, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek does not disclose:  

	However, Willis discloses:
 	receive the first digital signal ([0057]: time waveform block data (and some scalar values) may be transferred to the DCS controller 19 via the DCS I/O bus 18). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek to use receive the first digital signal as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).
 	Kisakuerek in view of Willis does not disclose:
 	wherein the second functional circuit includes a second unidirectional gate configured to allow the second functional circuit to receive the signal from the at least one first data lane.
 	However, Pecone discloses:
 	 receive the signal from the at least one first data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use receive the signal from the at least one first data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).
 	Kisakuerek in view of Willis in view of Pecone does not disclose:
 	wherein the second functional circuit includes a second unidirectional gate configured to allow the second functional circuit to receive the signal.
 	However, Levy discloses:
 	 wherein the second functional circuit includes a second unidirectional gate configured to allow the second functional circuit to receive the signal ([0013]: system 200 using a traditional half-duplex (e.g., uni-directional wiring) interface 230. In the half duplex configuration, all the data lines (e.g., D0-D15) are utilized for data transmission in one direction at any given moment).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis in view of Pecone to use wherein the second functional circuit includes a second unidirectional gate configured to allow the second functional circuit to receive the signal as taught by Levy. One would have been motivated to do so 

28.  	Regarding claim 12, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek in view of Willis in view of Pecone does not disclose:
 	wherein the at least one first data lane is a unidirectional serial data lane.
 	However, Levy discloses:
 	 wherein the at least one first data lane is a unidirectional serial data lane ([0013]: system 200 using a traditional half-duplex (e.g., uni-directional wiring) interface 230. In the half duplex configuration, all the data lines (e.g., D0-D15) are utilized for data transmission in one direction at any given moment).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis in view of Pecone to use wherein the at least one first data lane is a unidirectional serial data lane as taught by Levy. One would have been motivated to do so in order to apply the data communication methodology of integrated circuits system as taught by Levy in a monitoring system such as that of Kisakuerek Willis, and Pecone, thereby determining which functional circuit has control of the backplane for data transmission (Levy, [0013]).

  	Regarding claim 13, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 1 as disclosed above. 
 	Kisakuerek in view of Willis in view of Pecone does not disclose:
 	wherein the at least one second data lane is a unidirectional serial data lane.
 	However, Levy discloses:
 	 wherein the at least one second data lane is a unidirectional serial data lane ([0013]: system 200 using a traditional half-duplex (e.g., uni-directional wiring) interface 230. In the half duplex configuration, all the data lines (e.g., D0-D15) are utilized for data transmission in one direction at any given moment).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis in view of Pecone to use wherein the at least one second data lane is a unidirectional serial data lane as taught by Levy. One would have been motivated to do so in order to apply the data communication methodology of integrated circuits system as taught by Levy in a monitoring system such as that of Kisakuerek Willis, and Pecone, thereby determining which functional circuit has control of the backplane for data transmission (Levy, [0013]).


30.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kisakuerek, in view of Willis, in view of Pecone, in further view of Flood et al. US 5287548 (hereinafter, Flood).

Regarding claim 8, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 2 as disclosed above. 
 	Kisakuerek further discloses wherein the first functional circuit includes, comprising a transmitter and a receiver, a transmitter being configured to deliver a third signal, and the receiver being configured to receive a fourth signal ([0012], [0039]: individual functional units communicate with systems outside the electronic assembly in order to bring about a control or to be able to receive sensor or control signals. For this purpose, the individual functional units are prepared in accordance with their tasks for communication toward the outside, such that they are provided with corresponding settings with regard to a required data transmission rate, data form and/or a transmission protocol...the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible. Thus, data lines 18 embodied as high-speed buses, which are indicated by long dashes in FIG. 1, are arranged between the functional groups 4 in such a way that each of the functional groups 4 is connected directly or via a further functional group 4 to all the functional groups 4 via such a data line. A further such data line 18 is led via the communication unit 22 toward the outside…the contact board 12 and the communication unit 22 perform the tasks of a so-called backplane that connects a plurality of functional units to one another (see [0041]).
 	Kisakuerek does not disclose:

 	However, Willis discloses:
 	deliver a third digital signal, and receive a fourth digital signal ([0031], [0058]: as the scalar values generated by the machinery health monitoring module 10 are read by the DCS controller 19…operations including alarm relay logic, voting, and time delays are also performed in software by the DCS controller 19. Preferably, DCS control outputs, such as relay outputs and 4-20 mA proportional outputs…generating machine operation output signals based on the machine health protection processing…using the machine operation output signals in the DCS to shut down one or more of the machines to avoid damage (see [0036], [0038]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kisakuerek to use deliver a third digital signal and receive a fourth digital signal as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).
 	Kisakuerek in view of Willis does not disclose:
 	a gate pair, deliver a signal from the at least one third data lane, and receive a signal from the at least one third data lane.
 	However, Pecone discloses:
 	 deliver a signal from the at least one third data lane, and receive a signal from the at least one third data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal…Likewise, if CMM-A 104 failed CMM-B 108 would receive the indication over the failover reset link 240).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use deliver a signal from the at least one third data lane, and receive a signal from the at least one third data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).
 	Kisakuerek in view of Willis in view of Pecone does not disclose:
 	a gate pair.
 	However, Flood discloses:
 	 a gate pair (Fig. 3, item 44, Column 5, line 30: bidirectional transmission gate 44).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

 32.	Regarding claim 9, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 2 as disclosed above. 
 	Kisakuerek further discloses wherein the second functional circuit includes, comprising a transmitter and a receiver, a transmitter being configured to deliver a third signal, and the receiver being configured to receive a fourth signal ([0037], [0039], [0041]: the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible. Thus, data lines 18 embodied as high-speed buses, which are indicated by long dashes in FIG. 1, are arranged between the functional groups 4 in such a way that each of the functional groups 4 is connected directly or via a further functional group 4 to all the functional groups 4 via such a data line…the functional groups 4 are embodied completely identically with regard to their hardware, that is to say their electronic modules 8 and the wiring thereof, that is to say the line routing among one another and toward the outside).
 	Kisakuerek does not disclose:

 	However, Willis discloses:
 	deliver a third digital signal, and receive a fourth digital signal ([0031], [0058]: as the scalar values generated by the machinery health monitoring module 10 are read by the DCS controller 19…operations including alarm relay logic, voting, and time delays are also performed in software by the DCS controller 19. Preferably, DCS control outputs, such as relay outputs and 4-20 mA proportional outputs). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kisakuerek to use deliver a third digital signal and receive a fourth digital signal as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).
 	Kisakuerek in view of Willis does not disclose:
 	a gate pair, deliver a signal to the at least one third data lane, and receive a signal from the at least one third data lane.
 	However, Pecone discloses:
 	 deliver a signal to the at least one third data lane, and receive a signal from the at least one third data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal…Likewise, if CMM-A 104 failed CMM-B 108 would receive the indication over the failover reset link 240).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use deliver a signal to the at least one third data lane, and receive a signal from the at least one third data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).
 	Kisakuerek in view of Willis in view of Pecone does not disclose:
 	a gate pair.
 	However, Flood discloses:
 	 a gate pair (Fig. 3, item 44, Column 5, line 30: bidirectional transmission gate 44).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis in view of Pecone to use a gate pair as taught by Flood. One would have been motivated to do so in order to apply the transmitting data methodology of programmable controller system as taught by Flood in a monitoring . 


33.	Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kisakuerek, in view of Willis, in view of Pecone, in further view of Watanabe et al.  JP 2004/012518 (hereinafter, Watanabe).

34.  	Regarding claim 17, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 2 as disclosed above. 
 	Kisakuerek further discloses at least one fourth port in electronic communication with the at least one third data lane (Fig. 1, [0021], [0038]: contact locations 10 are electrically connect between a board element 6 and contact board 12…For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it),
  	a fourth functional circuit ([Fig. 1, item 4, functional units 4, [0041]), coupled to the at least one fourth port ([0021], [0038], [0041]: Each of the board elements 6 carries a plurality of contact locations 10 in the form of pins by which the functional groups 4 are connected to a contact board 12…[and] the contact board 12 and the communication unit 22 perform the tasks of a so-called backplane that connects a plurality of functional units to one another…For each port of each functional unit it is thereby possible to make available to it at any time the full data transmission rate for it), 
([0021], [0039]: the data lines 16, 18 and further data lines 16, 18 are laid in the contact board 12 such that a functionally related communication of the functional groups 4 among one another is made possible).
  	Kisakuerek does not disclose:
 	the fourth functional circuit being configured to deliver a third digital signal to the second functional circuit via the at least one third data lane, the third digital signal characterizing updated operating thresholds.
 	However, Willis discloses:
 	a third digital signal ([0036], [0058]: generating machine operation output signals based on the machine health protection processing). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kisakuerek to use a third digital signal as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).
 	Kisakuerek in view of Willis does not disclose:
 	the fourth functional circuit being configured to deliver a third signal to the second functional circuit via the at least one third data lane, the third signal characterizing updated operating thresholds.
 	However, Pecone discloses:
 	 the fourth functional circuit being configured to deliver a third signal to the second functional circuit via the at least one third data lane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal…Likewise, if CMM-A 104 failed CMM-B 108 would receive the indication over the failover reset link 240).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use the fourth functional circuit being configured to deliver a third signal to the second functional circuit via the at least one third data lane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).
 	Kisakuerek in view of Willis in view of Pecone does not disclose:	
 	the third signal characterizing updated operating thresholds.
 	However, Watanabe discloses:
 	 the third signal characterizing updated operating thresholds (Abstract: updated parameter history information is transmitted to the management device 2 via the data communication device 3 and the communication line 4).
 as taught by Watanabe. One would have been motivated to do so in order to apply the transmitting updated information methodology of a management device system as taught by Watanabe in a monitoring system such as that of Kisakuerek, Willis, and Pecone, thereby predicting failure of electronic device (Watanable, Abstract)

35.  	Regarding claim 21, Kisakuerek in view of Willis in view of Pecone disclose the monitoring system of claim 19 as disclosed above. 
 	Kisakuerek does not disclose:
 	generating a third digital signal characterizing updated operating thresholds; and delivering the third digital signal to a third data lane of the backplane, the third signal characterizing updated operating thresholds. 
 	However, Willis discloses:
 	generating a third digital signal ([0036], [0058]: generating machine operation output signals based on the machine health protection processing).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kisakuerek in view of Pecone to use generating a third digital signal as taught by Willis. The motivation for doing so would have been in order to analyze sensor signals and identify fault in electrical devices (Willis, [0039]).

 	generating a third signal characterizing updated operating thresholds; and delivering the third signal to a third data lane of the backplane, the third signal characterizing updated operating thresholds.
 	However, Pecone discloses:
 	 delivering the third signal to a third data lane of the backplane ([0047], [0049]: CMM-A 104 and CIM-1 136 are both connected to the first data bus 120 in the passive backplane 116. CMM-A 104 and CIM-2 140 are both connected to the second data bus 124 in the passive backplane 116. CMM-B 108 and CIM-1 136 are both connected to the third data bus 128 on the passive backplane 116. CMM-B 108 and CIM-2 140 are both connected to the fourth data bus 132 on the passive backplane 116…CMM-A 104 sends a termination signal to CMM-B 108….[and] CMM-B 108 receives the termination signal…Likewise, if CMM-A 104 failed CMM-B 108 would receive the indication over the failover reset link 240).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis to use delivering the third signal to a third data lane of the backplane as taught by Pecone. One would have been motivated to do so in order to apply the transmitting signal to data lane methodology of a network storage controller system as taught by Pecone in a monitoring system such as that of Kisakuerek and Willis, thereby detecting failure of the functional circuit (Pecone, [0049]).
 	Kisakuerek in view of Willis in view of Pecone does not disclose:

 	However, Watanabe discloses:
 	 generating a third signal characterizing updated operating thresholds; and delivering the third signal, the third signal characterizing updated operating thresholds (Abstract: the updated parameter history information is transmitted to the management device 2 via the data communication device 3 and the communication line 4).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kisakuerek in view of Willis in view of Pecone to use generating a third signal characterizing updated operating thresholds; and delivering the third signal, the third signal characterizing updated operating thresholds as taught by Watanabe. One would have been motivated to do so in order to apply the transmitting update methodology of a management device system as taught by Watanabe in a monitoring system such as that of Kisakuerek, Willis, and Pecone, thereby, thereby predicting failure of electronic device (Watanable, Abstract).


Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Eyob Hagos/								
Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864